Exhibit 10.33

HOKU SCIENTIFIC, INC.

FISCAL YEAR 2007 EXECUTIVE INCENTIVE COMPENSATION PLAN

 

1. Overview

The compensation philosophy of Hoku Scientific, Inc. (the “Company”) is to
attract, motivate, retain and reward its management through a combination of
base salary and performance-based compensation. Executive Officers (as defined
below), who commenced employment at the Company on or before April 1, 2006 and
are employees of the Company on and as of March 31, 2007 (collectively, the
“Participants”), shall be eligible to participate in the Fiscal Year 2007
Executive Incentive Compensation Plan (the “Plan”). For purposes of the Plan,
the Company’s Section 16 reporting officers shall qualify as “Executive
Officers.”

The Plan is designed to award a payment (each an “Incentive Payment”) for
performance in fiscal year 2007 to a Participant if the Company achieves certain
corporate performance targets (“Corporate Targets”) as described below, as
determined in the sole discretion of the independent members of the Company’s
Board of Directors (the “Independent Committee”).

Each Incentive Payment may consist of either a cash payment, a stock award
pursuant to the Company’s 2005 Equity Incentive Plan (the “Stock Plan”), or
both, at the sole discretion of the Independent Committee. The Independent
Committee shall ultimately determine the amounts and the timing of the issuance
of any stock awards under the Stock Plan in their sole discretion.

 

2. Determination of Fiscal Year 2007 Incentive Payments

A Participant may receive an Incentive Payment if the Corporate Targets are
achieved, as determined in the sole discretion of the Independent Committee.

For fiscal year 2007, each Participant’s Incentive Payment, except for the Chief
Executive Officer’s Incentive Payment, will be split among five categories of
Corporate Targets as follows, as determined by the Independent Committee:

 

  •   Business development and technical successes for Hoku Fuel Cells

 

  •   Business development successes for Hoku Materials.

 

  •   Securing key supplies for Hoku Solar.

 

  •   Increasing shareholder value.

 

  •   Successful completion of corporate governance initiatives.

The maximum amount of an Incentive Payment a Participant may receive upon
achievement of the Corporate Targets is 200% of the Participant’s base salary as
of April 1, 2006 (“Base Salary”). The amount of Incentive Payment allocated to
each of the above categories may be weighted differently for each Participant.
The amount of the Chief Executive Officer’s Incentive Payment shall be
calculated by applying the average Incentive Payment received by the other
Participants as a percentage of such Participants’ Base Salary to the Chief
Executive Officer’s Base Salary. For example, if the average Incentive Payment
received by the Participants is equal to 150% of their cumulative Base Salary,
then the Chief Executive Officer shall receive an Incentive Payment equal to
150% of his Base Salary.



--------------------------------------------------------------------------------

3. Miscellaneous Provisions

The Independent Committee may amend or terminate this Plan at any time in their
sole discretion. Further, the Independent Committee may modify the Corporate
Targets and/or Incentive Payment Amounts and the relative weight of each
Corporate Target for each Participant at any time in their sole discretion. For
purposes of this Plan, a director’s independence shall be determined in
accordance with The Nasdaq Stock Market, Inc. Listing Standards.

The Plan shall be governed by and construed in accordance with the laws of the
State of Hawaii.